~

Case 8:19-cv-01784-TPB-AAS Document9 Filed 09/03/19 Page 1 of 1 PagelD 52

MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

MATTHEW PITTARD; MATTHEW ALLENDE Case No:: 8:19-CV-01784-TPB-AAS
Plaintiff/Petitioner | Division:

vs.

H.E. SHEIK KHALID BIN HAMAD BIN KHALIFA AL AFFIDAVIT OF SERVICE OF

THANI; ET AL. SUMMONS IN A CIVIL ACTION; COMPLAINT AND —
Defendant/Respondent | DEMAND FOR JURY TRIAL

Received by Rodney Samuels, on the 27th day of August, 2019 at 12:04 PM to be served upon KH HOLDING, LLC
cio CORPORATION SERVICE COMPANY, REGISTERED AGENT at 251 LITTLE FALLS DRIVE, WILMINGTON, New
Castle County, DE 19808.

On the 27th day of August, 2019 at 12:04 PM, |, Rodney Samuels, SERVED KH HOLDING, LLC c/o CORPORATION
SERVICE COMPANY, REGISTERED AGENT at 251 LITTLE FALLS DRIVE, WILMINGTON, New Castle County, DE
19808 in the manner indicated below:

CORPORATE SERVICE, by personally delivering 1 copy(ies) of the above listed documents to the named Corporation,
by serving CORPORATION SERVICE COMPANY, REGISTERED AGENT, on behalf of said Corporation.

THE DESCRIPTION OF THE PERSON WITH WHOM THE COPY OF THIS PROCESS WAS LEFT IS AS FOLLOWS:
Who accepted service, with identity confirmed by subject stating their name, a brown-haired white female
approx. 55-65 years of age, 5’4"-5'6" tall and weighing 140-160 Ibs with glasses named Samy. She is the
receptionist at the desk authorized to accept service.

Service Fee Total: $125.00

|, being first duly sworn, depose and state: That! am a citizen of the United States, over the age of eighteen, not a party
to nor interested in the above entitled action, and have the proper authority in the jurisdiction in which this service was
made. Under penalties of perjury, | declare that | have read the foregoing document and that the facts stated in it are true
and accurate.

NAME: Mtn beurad Ko Dv[03 Agust 2€, 20\%

 

 

 

Rodney Saméels Server ID # Date
Notary Public: Subscribed and sworn before me on this D8 Miay of Avs VS + in the year of 20 {9
Personally known to me or___X_ identified by the following docuntént: 20, ,i/e 4 LCCL/IK JY $7 IS /
Number/Reference:__/479 7597
Type: L (CCAR
i AN Notary Public for State of: aL)
L { : Commission Expiration: 4 -4% 7027

Notary Pu (Legal i

KAREN J, TROMPSON
‘ROTARY PUBLIC, STATE OF DELAWARE
NV COMMISSION EXPIRES MAY f8, £620

   

 

Page 1 of 1

ee REF: 8:19-CV-1784-T-60AAS (KH) one ee “Tracking #: 0041850966

 

 

 

 

 

 

 

 

 
